OPINION
BELCHER, Judge.
This is an appeal from an order entered on a hearing denying appellant’s application for writ of habeas corpus.
No transcript which reflects the evidence adduced at the guilt stage of the trial on the merits is contained in the record.
The petitioner alleges and the record shows that he was convicted of aggravated assault on April 17, 1970, and his punishment was assessed at a fine of $1,000 and two years in jail. Notice of appeal was given from said conviction and the trial court set the appeal bond at $10,000. It is contended that the bond is excessive for the reason that he is without such funds or the source of such funds but can make bond in a reasonable amount.
Considering this cause as an application from an order refusing the reduction of bail, the judgment of the trial court under the evidence as presented is reversed and bail is set at $5,000.
It is so ordered.